Judgment unanimously affirmed. Memorandum: Defendant was convicted of criminal possession of a forged instrument and other crimes. He contends that the court erred in permitting testimony of an uncharged crime, the theft of a check. Defendant’s access to the check shortly before his unexplained possession of it at a bank was probative of his mental culpability (People v Johnson, 65 NY2d 556, 562, rearg denied 66 NY2d 759), and such evidence was properly admitted. We have examined defendant’s other contentions and find them to be without merit. (Appeal from judgment of Erie County Court, La Mendola, J. —criminal possession of forged instrument, second degree.) Present—Dillon, P. J., Doerr, Denman, Pine and Lawton, JJ.